     Case 3:20-cv-00042-JLS-DEB Document 26 Filed 02/26/21 PageID.1525 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DEBRA LATOUR,                                      Case No.: 20-CV-42 JLS (BGS)
12                                      Plaintiff,
                                                         ORDER (1) GRANTING JOINT
13    v.                                                 MOTION FOR VOLUNTARY
                                                         REMAND (2) DENYING WITHOUT
14    COMMISSIONER OF SOCIAL
                                                         PREJUDICE PLAINTIFF’S MOTION
      SECURITY,
15                                                       FOR SUMMARY JUDGMENT
                                      Defendant.
16
                                                         (ECF Nos. 19, 25)
17
18
19         Presently before the Court is the Parties’ Joint Motion for Voluntary Remand (ECF
20   No. 25). Pursuant to sentence four of 42 U.S.C. § 405(g) and for good cause shown, this
21   case is REMANDED to the Commissioner of Social Security for further administrative
22   proceedings consistent with the terms set forth in the Parties’ Joint Motion.
23         In light of the Parties’ Joint Motion for Voluntary Remand, the Court DENIES
24   WITHOUT PREJUDICE Plaintiff’s Motion for Summary Judgment (ECF No. 19). The
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                                 20-CV-42 JLS (BGS)
     Case 3:20-cv-00042-JLS-DEB Document 26 Filed 02/26/21 PageID.1526 Page 2 of 2



 1   Court VACATES all pending motions and hearing dates.
 2         The Clerk of Court SHALL close the case.
 3         IT IS SO ORDERED.
 4   Dated: February 26, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                        20-CV-42 JLS (BGS)
